DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 17 May 2022.

Claims 1, 6, 13, 15, 18, 20 and 22 are currently amended, claims 2-5, 7-12, 14, 16, 17, 19, 21 and 23-25 are as originally presented.  In summary, claims 1-25 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 8-13, 15-18, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U. S. Patent Application Publication 2020/0126297 A1, already of record, hereafter ‘297).

Regarding claim 1 (Currently amended), Tian teaches a human body estimating method (‘297; Abstract; a method to obtain a three-dimensional human body mesh that corresponds to real human shape and pose derived from a two-dimensional image of a human subject that captures at least a predefined portion of the human subject) comprising: receiving an image frame including a two-dimensional (2D) human body (‘297; fig. 3, element 320; ¶ 0010; ¶ 0030; ¶ 0078; a single 2D image of the patient captured at the local site; 2D image of a human body; a single captured 2D image for further processing as discussed herein in method 300) from a camera (‘297; fig. 7, element 106, cameras; ¶ 0041); determining a 2D appearance parameter of the 2D human body by analyzing the image frame (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body); determining a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on the 2D appearance parameter (‘297; fig. 3; element 330; ¶ 0079; the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial key points) and acupuncture points onto the reconstructed 3D human body mesh - process the obtained 2D image using a trained human body recovery model to reconstruct a 3D human body mesh of the human subject based on a plurality of parameters that are related to shape and pose of the human subject adjusted according to the camera parameters (e.g., global rotation, translation, scale) of the camera which obtained the 2D image providing the key physical points of at least a three-dimensional (3D) appearance parameter obtained from the plurality of features present in a captured 2D image of the subject), a camera parameter of the camera (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and a 3D space parameter of the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and estimating a 3D human body corresponding to the 2D human body (‘297; figs. 1B and 3; ¶ 0056; ¶ 0093; processing the 2D image to extract image features and continuously update the 2D image of the patient captured by the imaging sensors 106. The control server 136 further reconstructs the 3D human body model 197) based on the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera) and the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.).
Tian discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Tian to be combined into a single arrangement sequenced to satisfy the order required for claim 1.
Additionally, the term “3D space parameter of the 2D human body” of the instant application is the extrinsic camera parameters of the Tian reference (global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image and the “camera parameter” of the instant application equate to the camera intrinsic parameters of the Tian prior art and is the most common term in the art.  The intrinsic camera parameters are often recovered from the Extended File Information (EXIF) File Headers included in the image data files created by many digital camera manufacturers. This header is stored in an "application segment" of a JPEG file, or as privately defined tags in a TIFF file.

Regarding claim 3 (Original), Tian teaches the method of claim 1 and further teaches wherein the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera) includes either one or both of a rotation parameter and a translation parameter that represents a relative relationship between the camera and the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera).

Regarding claim 6 (Currently amended), Tian teaches the method of claim 1 and further teaches wherein the estimating of the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) comprises: determining a temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) based on a candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) of the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), the camera parameter (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and determining the candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) to be the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on a difference between the temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) and the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body).

Regarding claim 8 (Original), Tian teaches the method of claim 1 and further teaches wherein the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient).

Regarding claim 9 (Original), Tian teaches the method of claim 8 and further teaches wherein the determining of the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) comprises: determining a current average value based on a previous average value of 3D shape parameters of previous image frames (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) and a 3D shape parameter of the image frame (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient); and determining the current average value to be the 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient).

Regarding claim 10 (Original), Tian teaches the method of claim 1 and further teachers wherein the determining of the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) comprises: analyzing the image frame using a pre-trained convolutional neural network (CNN) (‘297; ¶ 0078; For example, the computing system uses a trained model (e.g., a deep neural network model including multiple layers, such as ResNet 50) to obtain the convolutional features of the captured 2D image).

Regarding claim 11 (Original), Tian teaches the method of claim 1 and further teaches wherein the estimating of the 3D human body comprises: applying the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) to a skinned multi-person linear (SMPL) model (‘297; ¶ 0062; ¶ 0079; ¶ 0089; ¶ 0094; annotated 3D human body meshes are used in training to obtain a human body recovery model (e.g., including Skinned Multi-Person Linear ( SMPL) model) for obtaining respective shape parameters, posture parameters, joint parameters, and acupuncture points that are representative of the human bodies represented in the training data).

Regarding claim 12 (Original), Tian teaches a non-transitory computer-readable storage medium storing instructions (‘297; ¶ 0119; non-transitory computer-readable storage medium storing instructions) that, when executed by a processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)), configure the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) to perform the method of claim 1 (see the rejection of claim 1 above).

Regarding claim 13 (Currently amended), Tian teaches a human body estimating apparatus (‘297; Abstract; fig. 1A) comprising: a processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) configured to: receive an image frame including a two-dimensional (2D) human body (‘297; fig. 3; ¶ 0010; ¶ 0030; ¶ 0078; 2D image of a human body) from a camera (‘297; fig. 7, element 106, cameras; ¶ 0041); determine a 2D appearance parameter of the 2D human body by analyzing the image frame (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body); determine a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body), a camera parameter of the camera (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and a 3D space parameter of the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and 4Application No. 17/222,322Docket No. 012052.2014estimate a 3D human body corresponding to the 2D human body based on the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera) and the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.).
Tian discloses the above elements of claim 13 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Tian to be combined into a single arrangement sequenced to satisfy the order required for claim 13.
Additionally, the term “3D space parameter of the 2D human body” of the instant application is the extrinsic camera parameters of the Tian reference (global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image and the “camera parameter” of the instant application equate to the camera intrinsic parameters of the Tian prior art and is the most common term in the art.  The intrinsic camera parameters are often recovered from the Extended File Information (EXIF) File Headers included in the image data files created by many digital camera manufacturers. This header is stored in an "application segment" of a JPEG file, or as privately defined tags in a TIFF file.

Regarding claim 15 (Currently amended), Tian teaches the apparatus of claim 13 and further teaches wherein, for the estimating of the 3D appearance, the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) is configured to: determine a temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) based on a candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) of the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), the camera parameter (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and determine the candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) to be the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on a difference between the temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) and the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body).

Regarding claim 16 (Original), Tian teaches the apparatus of claim 13 and further teaches wherein the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient), and for the determining of the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) is configured to: determine a current average value based on a previous average value of 3D shape parameters of previous image frames (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) and a 3D shape parameter of the image frame (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient); and determine the current average value to be the 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient).

Regarding claim 17 (Original), Tian teaches the apparatus of claim 13 and further teaches the apparatus as further comprising a memory storing instructions (‘297; fig. 7, element 706; ¶ 0119; a memory storing instructions) that, when executed by the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)), configure the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) to perform the receiving of the image frame (‘297; fig. 3; ¶ 0010; ¶ 0030; ¶ 0078; 2D image of a human body), the determining of the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body), the determining of the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), and the estimating of the 3D human body.

Regarding claim 18 (Currently amended), Tian teaches an electronic apparatus (‘297; Abstract; fig. 1A), comprising: a camera (‘297; fig. 7, element 106, cameras; ¶ 0041) configured to generate an image frame including a two-dimensional (2D) human body (‘297; fig. 3; ¶ 0010; ¶ 0030; ¶ 0078; 2D image of a human body); and a processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) configured to: determine a 2D appearance parameter of the 2D human body by analyzing the image frame (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body); determine a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body), a camera parameter of the camera (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and a 3D space parameter of the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and estimate a 3D human body corresponding to the 2D human body based on the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera) and the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.).
Tian discloses the above elements of claim 18 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Tian to be combined into a single arrangement sequenced to satisfy the order required for claim 18.
Additionally, the term “3D space parameter of the 2D human body” of the instant application is the extrinsic camera parameters of the Tian reference (global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image and the “camera parameter” of the instant application equate to the camera intrinsic parameters of the Tian prior art and is the most common term in the art.  The intrinsic camera parameters are often recovered from the Extended File Information (EXIF) File Headers included in the image data files created by many digital camera manufacturers. This header is stored in an "application segment" of a JPEG file, or as privately defined tags in a TIFF file.

Regarding claim 20 (Currently amended), Tian teaches the apparatus of claim 18 and further teaches wherein, for the estimating of the 3D appearance, the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) is configured to: determine a temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) based on a candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) of the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), the camera parameter (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); and determine the candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) to be the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on a difference between the temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) and the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body).

Regarding claim 21 (Original), Tian teaches the apparatus of claim 18 and further teaches wherein the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient), and for the determining of the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.), the processor (‘297; fig. 7, element 702; ¶ 0119; one or more processing units (CPUs)) is configured to: determine a current average value based on a previous average value of 3D shape parameters of previous image frames (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) and a 3D shape parameter of the image frame (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient); and determine the current average value to be the 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient).

Regarding claim 22 (Currently amended), Tian teaches a human body estimating method (‘297; Abstract; a method to obtain a three-dimensional human body mesh that corresponds to real human shape and pose derived from a two-dimensional image of a human subject that captures at least a predefined portion of the human subject) comprising: determining a two-dimensional (2D) appearance parameter based on an image frame (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) including a 2D body received (‘297; fig. 3; ¶ 0010; ¶ 0030; ¶ 0078; 2D image of a human body) from a camera (‘297; fig. 7, element 106, cameras; ¶ 0041); determining temporary 2D appearance parameters (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) based on respectively corresponding candidate three-dimensional (3D) appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.); determining a minimum difference among differences between the temporary 2D appearance parameters (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) and the 2D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0085; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc. Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; the trained 3D regression model for reconstructing the 3D human body mesh takes the image features ϕ of the captured 2D image (e.g., at step 320) and the plurality of parameters Θ (e.g., as discussed in step 330) as input to the 3D regression model, and the 3D regression model outputs a change of the parameters ΔΘ of the current loop. The parameters as the input of the next loop Σt+1 are updated by adding the change of the parameters ΔΘ to the parameters Θt of the current loop (e.g., Θt + 1 = Θt + ΔΘ) until a final 3D appearance parameter is reached), one of the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.); determining, as a final 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0085; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc. Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; the trained 3D regression model for reconstructing the 3D human body mesh takes the image features ϕ of the captured 2D image (e.g., at step 320) and the plurality of parameters Θ (e.g., as discussed in step 330) as input to the 3D regression model, and the 3D regression model outputs a change of the parameters ΔΘ of the current loop. The parameters as the input of the next loop Σt+1 are updated by adding the change of the parameters ΔΘ to the parameters Θt of the current loop (e.g., Θt + 1 = Θt + ΔΘ) until a final 3D appearance parameter is reached), one of the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) used to determine one of the temporary 2D appearance parameters (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) corresponding to the minimum difference (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body); and estimating a 3D body corresponding to the 2D body based on the final 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.).
Tian discloses the above elements of claim 22 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Tian to be combined into a single arrangement sequenced to satisfy the order required for claim 22.
Additionally, the term “3D space parameter of the 2D human body” of the instant application is the extrinsic camera parameters of the Tian reference (global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image and the “camera parameter” of the instant application equate to the camera intrinsic parameters of the Tian prior art and is the most common term in the art.  The intrinsic camera parameters are often recovered from the Extended File Information (EXIF) File Headers included in the image data files created by many digital camera manufacturers. This header is stored in an "application segment" of a JPEG file, or as privately defined tags in a TIFF file.

Regarding claim 23 (Original), Tian teaches the method of claim 22 and further teaches wherein the determining of the temporary 2D appearance parameters (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) comprises: rotating the candidate 3D appearance parameters (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) based on a 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera); projecting results of the rotating based on a projection function; and translating results of the projecting based on the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera).

Regarding claim 25 (Original), Tian teaches the method of claim 22 and further teaches the method as further comprising outputting an output image including an overlap of the 3D body onto the image frame (‘297; fig. 1A, 1B and 3; ¶ 0057; ¶ 0062-0063; outputting an output image including an overlap of the 3D body onto the image frame in a video stream for a remote expert to guide and in some cases drive the planned treatment).

Claims 2, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U. S. Patent Application Publication 2020/0126297 A1, already of record, hereafter ‘297) as applied to claims 1, 3, 6, 8-13, 15-18, 20-23 and 25 above, and in view of Black et al. (U. S. Patent Application Publication 2018/0293,788, already of record, hereafter ‘788).

In regard to claim 2 (Original), Tian teaches the method of claim 1 and further teaches wherein the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) includes a 2D joint parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D keypoints which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial keypoints) and does not teach a 2D silhouette parameter.
Black, working in the same field of endeavor, however, teaches a 2D silhouette parameter (‘788; ¶ 0152; monocular silhouette contour features) for the benefit of determining a discriminative pose and shape estimation of the human subject.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the 2D silhouette parameter as taught by Black with the human body estimating methods taught by Tian for the benefit of determining a discriminative pose and shape estimation of the human subject.

Regrading claim 7 (Original), Tian teaches the method of claim 6 and further teaches wherein the candidate 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a candidate 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a candidate 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient), and the determining of the temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) comprises: determining a 2D joint parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D keypoints which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial keypoints) from a 3D joint corresponding to the candidate 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) based on the camera parameter (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body), and a projection function (‘297; fig. 3; ¶ 0079; the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial key points); determining a 2D silhouette parameter from a 3D appearance corresponding to the candidate 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and the candidate 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) based on the camera parameter (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body), and the projection function (‘297; fig. 3; ¶ 0079; the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial key points); and determining the temporary 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) based on the 2D joint parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D keypoints which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial keypoints) and does not teach determining a 2D silhouette parameter.
Black, working in the same field of endeavor, however, teaches a 2D silhouette parameter (‘788; ¶ 0152; monocular silhouette contour features) for the benefit of determining a discriminative pose and shape estimation of the human subject.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the 2D silhouette parameter as taught by Black with the human body estimating methods taught by Tian for the benefit of determining a discriminative pose and shape estimation of the human subject.

In regard to claim 14 (Original), Tian teaches the apparatus of claim 13 and further teaches wherein the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) includes a 2D joint parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D keypoints which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial keypoints), the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body) includes either one or both of a rotation parameter and a translation parameter that represents a relative relationship between the camera and the 2D human body, and the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) and does not teach a 2D silhouette parameter.
Black, working in the same field of endeavor, however, teaches a 2D silhouette parameter (‘788; ¶ 0152; monocular silhouette contour features) for the benefit of determining a discriminative pose and shape estimation of the human subject.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the 2D silhouette parameter as taught by Black with the human body estimating methods taught by Tian for the benefit of determining a discriminative pose and shape estimation of the human subject.

In regard to claim 19 (Original), Tian teaches the apparatus of claim 18 and further teaches wherein the 2D appearance parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D key points which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial key points - 2D appearance parameters of the 2D human body) includes a 2D joint parameter (‘297; fig. 3; ¶ 0077-0078; 2D annotated images include images captured by cameras that are further annotated with 2D keypoints which include various physical key points of a human body, such as one or more joints on the human body, or one or more facial keypoints) and, the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body) includes either one or both of a rotation parameter and a translation parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body) that represents a relative relationship between the camera and the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body), and the 3D appearance parameter (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) includes a 3D joint parameter (‘297; ¶ 0079; ¶ 0081-0082; ¶ 0094; the 3D human body mesh (e.g., the mesh M) contains one or more key physical points (e.g., joints, facial feature points, or other human body feature points); the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial keypoints) and acupuncture points onto the reconstructed 3D human body mesh. In some embodiments, the human body recovery model includes a plurality of human body recovery sub-models corresponding to a plurality of portions of a human body respectively (e.g., such as an upper body, a lower body, a head, a limb, etc.)) and a 3D shape parameter (‘297; ¶ 0067-0069; parameters include shape (e.g., actual shape or predefined categories of shapes), Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.; shape and pose parameters of the current patient are extracted from the 2D image and used to customize (e.g., deform, adjust) a 3D human body template in accordance with the relevant parameters of the patient) but does not teach a 2D silhouette parameter.
Black, working in the same field of endeavor, however, teaches a 2D silhouette parameter (‘788; ¶ 0152; monocular silhouette contour features) for the benefit of determining a discriminative pose and shape estimation of the human subject.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the 2D silhouette parameter as taught by Black with the human body estimating methods taught by Tian for the benefit of determining a discriminative pose and shape estimation of the human subject.

Claims 4, 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (U. S. Patent Application Publication 2020/0126297 A1, already of record, hereafter ‘297) as applied to claims 1-3, 6-23 and 25 above, and in view of Abovitz et al. (U. S. Patent 10,571,263, already of record, hereafter ‘263).

In regard to claim 4 (Original), Tian teaches the method of claim 1 and but does not teach wherein the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera) is determined based on first simultaneous localization and mapping (SLAM) information of a first augmented reality (AR) device corresponding to the camera and on second SLAM information of a second AR device corresponding to the 2D human body.
Abovitz, working in the same field of endeavor, however, teaches wherein the 3D space parameter is determined based on first simultaneous localization and mapping (SLAM) information (‘263; fig. 32; col. 53, ln. 60-67) of a first augmented reality (AR) device (‘263; fig. 19; fig.30, element 3330a, user system 1) corresponding to the camera (‘263; fig. 32; col. 55, ln. 16-27) and on second SLAM information of a second AR device (‘263; fig.30, element 3330b, user system 2) corresponding to the 2D human body (‘263; fig. 19; fig. 32; IMU of the second user’s HMD unit; col. 53, ln. 50-59; IMU pose determination corresponding to body of the second user) for the benefit of continually updating the augmented/mixed reality environment/scene model for the two users interacting within the defined space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the shared AR environment incorporating SLAM techniques to perform user localization and tracking as taught by Abovitz with the human body estimating methods taught by Tian for the benefit of continually updating the augmented/mixed reality environment/scene model for the two users interacting within the defined space.

Regarding claim 5 (Original), Tian teaches the method of claim 1 and further teaches wherein the 3D space parameter is determined based on inertia information of an augmented reality (AR) device corresponding to the camera and position information of a person (‘297; ¶ 0012; mixed reality environment) corresponding to the 2D human body (‘263; fig. 1A, position information of the person on work surface 126), and the position information of the person is determined based on a contact point between the person and a plane supporting the person (‘236; fig. 1A, ¶ 0041; The patient 104 is positioned on a support surface 126, such as the top of a massage table, a motorized bed, or a treatment chair) but does not teach inertial information.
Abovitz, working in the same field of endeavor, however, teaches wherein the 3D space parameter is determined based on inertia information of an augmented reality (AR) device (‘263; col. 53, ln. 50-59) for the benefit of continually monitoring and updating the object position data needed to accurately track and model the augmented/mixed reality environment/scene model within the defined space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the shared AR environment incorporating SLAM techniques incorporating inertia information to perform user localization and tracking as taught by Abovitz with the human body estimating methods taught by Tian for the benefit of continually monitoring and updating the object position data needed to accurately track and model the augmented/mixed reality environment/scene model within the defined space.

In regard to claim 24 (Original), Tian teaches the method of claim 1 and further teaches wherein the 3D space parameter (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body) comprises: a translation parameter determined based on a difference between a position of the device and a position of the 2D body (‘297; fig. 3; ¶ 0079; global translation of the camera in relation to the subject in global 3D coordinates; based on a difference between a position of the device and a position of the 2D body) but does not teach a rotation parameter determined based on inertia information of a device including the camera.
Abovitz, working in the same field of endeavor, however, a rotation parameter determined based on inertia information of a device including the camera (‘263; col. 53, ln. 50-59) for the benefit of continually monitoring and updating the object position data needed to accurately track and model the augmented/mixed reality environment/scene model within the defined space.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the shared AR environment incorporating SLAM techniques incorporating inertia information to perform user localization and tracking as taught by Abovitz with the human body estimating methods taught by Tian for the benefit of continually monitoring and updating the object position data needed to accurately track and model the augmented/mixed reality environment/scene model within the defined space.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the new features added in the amendment.

The Applicant’s arguments filed 17 May 2022 are primarily based upon the amended claim features incorporated into independent claims 1, 13, 18 and 22.

The Applicant argues that for example, neither Tian, the remaining references, nor any combination thereof discloses, teaches, or suggests "determining a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined based on the 2D appearance parameter, a camera parameter of the camera, and a 3D space parameter of the 2D human body," as recited in independent claim 1.

The Examiner respectfully replies with the direct copy of the relevant portion of amended claim 1 - determining a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined (‘297; ¶ 0010; ¶ 0067; ¶ 0094; parameters or features determined form 2D body images include shape (e.g., actual shape or predefined categories of shapes) and sizes (e.g., general size, or actual dimensions) of various key parts of the human body (e.g., head, face, ears, neck, shoulder, lower back, abdomen, back, buttocks, left thigh, right thigh, left knee, right knee, left calf, right calf, left hand, right, hand, left wrist, right wrist, left foot, right foot, left sole, right sole, etc.). Other shape parameters optionally include muscle definition, fat content, swollenness, bruising, etc.) 
– where from the specification of the instant application - [0012] The 3D appearance parameter may include a 3D joint parameter and a 3D shape parameter, both of which appear in the citation above - 
based on the 2D appearance parameter (‘297; fig. 3; element 330; ¶ 0079; the human body recovery model further projects (e.g., orthographic projection) key physical points (e.g., joints, facial key points) and acupuncture points onto the reconstructed 3D human body mesh - process the obtained 2D image using a trained human body recovery model to reconstruct a 3D human body mesh of the human subject based on a plurality of parameters that are related to shape and pose of the human subject adjusted according to the camera parameters (e.g., global rotation, translation, scale) of the camera which obtained the 2D image providing the key physical points of at least a three-dimensional (3D) appearance parameter obtained from the plurality of features present in a captured 2D image of the subject) 
a camera parameter of the camera (‘297; ¶ 0041; sensor parameters (e.g., view and zoom level) for taking the 2D image; often referred to as camera intrinsic parameters as they do not depend of the spatial orientation of the camera; ¶ 0079; camera parameters (e.g., global rotation, translation, scale)), and 

a 3D space parameter of the 2D human body (‘297; fig. 3; ¶ 0079; global rotation, translation and scale of the camera in relation to the subject in global 3D coordinates when capturing the 2D image; often referred to as camera extrinsic parameters as these parameters depended on the spatial orientation of the camera in relation to the selected human body that is imaged by the camera);---

Tian discloses, teaches, and suggests "determining a three-dimensional (3D) appearance parameter of the 2D human body from among candidate 3D appearance parameters determined based on the 2D appearance parameter, a camera parameter of the camera, and a 3D space parameter of the 2D human body," as recited in independent claim 1.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed.


Claims 1, 13, 18 and 22 are rejected as shown in the claim rejection section above and are argued as shown immediately above.

Dependent claims 2-12, 14-17, 19-21 and 23-25 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20210097759 Al	Predictive Personalized Three-dimensional Body Models – Described are systems and methods directed to generation of a personalized three-dimensional (“3D”) body model of a body, such as a human body, based on two-dimensional (“2D”) images of that body and the generation and presentation of predicted personalized 3D body models of the body when one or more body measurements (e.g., body fat, body weight, muscle mass) are changed. For example, a user may provide a target body measurement value and the implementations will generate one or more predicted personalized 3D body models representative of a predicted appearance of the body with the target body measurement value. See fig. 7 and the disclose related to same.

US 20110210915 Al	Human Body Pose Estimation – Techniques for human body pose estimation are disclosed herein. Images such as depth images, silhouette images, or volumetric images may be generated and pixels or voxels of the images may be identified. The techniques may process the pixels or voxels to determine a probability that each pixel or voxel is associated with a segment of a body captured in the image or to determine a three-dimensional representation for each pixel or voxel that is associated with a location on a canonical body. These probabilities or three-dimensional representations may then be utilized along with the images to construct a posed model of the body captured in the image.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613